Citation Nr: 0632153	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  01-09 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1974.  He died in September 2000.  The appellant is 
his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in October 2000 and in March 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama. 

In June 2003, the Board remanded the claims for additional 
procedural and evidentiary development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives. 
Stegall v. West, 11 Vet. App. 268 (1998) 


FINDINGS OF FACT

1. The veteran died in September 2000, and the immediate 
cause of death was a dissecting aortic aneurysm; cardiac 
tamponade, cirrhosis, and splenomegaly were listed as 
contributing to the death, but not resulting in the immediate 
cause of death. 

2. At the time of the veteran's death, service-connection was 
in effect for post-traumatic stress disorder, 70 percent 
disabling; residuals of an injury to Muscle Group V, 30 
percent disabling; arthritis of the lumbar spine, 20 percent 
disabling; otitis media, 10 percent disabling; hearing loss, 
zero percent disabling; and residuals of right index finger 
injury, zero percent disabling; the veteran also had a total 
disability rating based on individual unemployability due to 
service-connected disabilities since January 1995. 

3. Neither an aortic aneurysm, cardiac tamponade, cirrhosis, 
nor splenomegaly had onset during service; cirrhosis did it 
become manifest to a compensable degree within the one-year 
presumptive period; and the fatal diseases were unrelated to 
a service-connected disability.

4. A service-connected disability did not materially or 
substantially contribute to cause the veteran's death.

5. The veteran did not have a service-connected disability 
rated as 100 percent disabling for 10 years prior to his 
death, or a total disability rating on the basis of 
individual unemployability for 10 years prior to his death.


CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by service neither 
caused nor contributed to the cause of the veteran's death to 
include on a presumptive basis.  38 U.S.C.A. §§ 1110, 1112, 
310, 5107(b) (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(2006).

2. The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. §§ 
1318, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.22 
(2006). 


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000	 (VCAA), 
codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A § 5103(a) must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.

The RO provided the appellant post-adjudication VCAA notice 
by letter in March 2004 as directed by the Board in its 
remand in June 2003.  The appellant was notified of the 
evidence needed to substantiate the claim of service 
connection for cause of death, namely, evidence that the 
veteran died of a service-connected disability.  On the claim 
under 38 U.S.C.A. § 1318, the appellant was notified of the 
evidence needed to substantiate the claim, that is, that the 
veteran was continuously rated totally disabled due to 
service-connected disability for a period of at least 10 
years immediately preceding the veteran's death.  In each 
letter she was asked to send additional evidence to support 
her claim. The appellant was also notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that she could submit private medical 
records or authorize VA to obtaining private medical records 
on her behalf.  The notice included the general provision for 
the effective date of the claims, that is, the date of 
receipt of the claims. 

As for content of the VCAA notices, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini at 18 Vet. App. 112 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (2006) (notice of the elements of the claim, 
except for the degree of disability assignable). 

To the extent that the VCAA notice did not include the 
provision for the degree of disability assignable, as the 
claims are denied, no disability compensation is assignable, 
so there can be no possibility of any prejudice to the 
appellant with respect to any such defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473.

To the extent the VCAA notice came after the adjudications, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudications.  However the 
procedural defect was cured without prejudice to the 
appellant because she had a meaningful opportunity to 
participate effectively in the processing of the claims as 
she had the opportunity to submit additional argument and 
evidence and to address the issues at a hearing.  The claims 
were then readjudicated following the notice as evidenced by 
the supplemental statement of the case in May 2006.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained additional service 
medical records, records of the Social Security 
Administration, and records of a private hospital as directed 
by the Board in its remand in June 2003.  Also, the RO 
obtained a VA medical opinion as to the etiology of the 
aortic aneurysm.  As there is no indication of the existence 
of additional evidence to substantiate the claims and as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits. 38 U.S.C.A. § 1310(a); 38 
C.F.R. § 3.312(a). 

In order to establish service connection for the cause of the 
veteran's death, the evidence must establish that a service-
connected disability was either the principal or a 
contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A disability may be service-connected if it results from an 
injury or disease incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110.  Cirrhosis manifested to a 
compensable degree within one year after service discharge 
may be presumptively service-connected.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

According to the death certificate, the veteran died in 
September 2000.  The immediate cause of death was a 
dissecting aortic aneurysm.  Cardiac tamponade, cirrhosis, 
and splenomegaly were listed as contributing to death, but 
not resulting in the immediate cause of death.  

At autopsy, it was reported that the veteran had went into 
sudden cardiorespiratory arrest several hours after a 
hospital admission and that resuscitation was unsuccessful.  
The veteran's death was attributed to a ruptured aortic 
aneurysm, resulting in cardiac tamponade and sudden death.  
The autopsy findings included cirrhosis and splenomegaly.  
The pathologist commented that aortic dissection was usually 
preceded by hypertension, that presumably splenomegaly was 
secondary to cirrhosis, and that the dissecting aneurysm 
arose from the proximal aortic root. 

At the time of the veteran's death, service-connection was in 
effect for post-traumatic stress disorder, residuals of an 
injury to Muscle Group V, arthritis of the lumbar spine, 
otitis media, hearing loss, and residuals of right index 
finger injury. 

The Board must consider whether service connection is 
warranted for the immediate cause of death, as well as, the 
other conditions contributing to the cause of death, and 
whether any of the service-connected disabilities caused or 
contributed to the cause of the veteran's death.

The service medical records contain no complaint or finding 
of an aortic aneurysm, cardiac tamponade, cirrhosis, or 
splenomegaly.  

After service, VA records, dated in 1982, documented 
borderline hypertension, and in 1985, hypertension was 
documented, which later required medication.  Episodic 
alcohol abuse and ischemic heart disease were first 
documented in May 1987, and in 1989, there was a history of 
myocardial infarctions.  In 1993, chronic alcohol abuse was 
diagnosed, but liver function tests were normal in 1993 and 
1994.  Cardiomegaly established by X-ray was shown in 1994.

In an unappealed rating decision in July 1994, the RO denied 
service connection for hypertension secondary to service-
connected post-traumatic stress disorder. 

Records of the Social Security Administration show that the 
veteran was found disabled, beginning in July 1993 due to 
anxiety disorder and residuals of right knee surgery. 

Additional VA records disclose that in November 1999 liver 
function tests were abnormal.  An ultrasound revealed fatty 
infiltration of the liver with hepatomegaly.  In June and 
July 2000, the veteran was followed for hypertension. 

Records of a private hospital show that the veteran was 
admitted in September 2000 with complaints of chest pain 
which had begun about 30 minutes before.  The reports 
indicate no prior cardiac history, although a history of high 
blood pressure was noted.  An electrocardiogram revealed 
sinus bradycardia with lateral ischemia, and a chest X-ray 
revealed left ventricular hypertrophy.  The veteran died 
several hours later. 

In October 2004, the RO obtained a VA medical opinion on the 
question of whether the veteran's death was related to his 
service-connected disabilities.  After a review of the 
record, including the autopsy report, the VA examiner stated 
that the dissecting aneurysm, a type A, was due to a 
congenital abnormality of the connective tissue and it did 
not have any relationship to service -connected disabilities 
or medications for service-connected disabilities. 



Analysis

There is no evidence in the service medical records of an 
aortic aneurysm.  The autopsy report shows that, in September 
2000, the veteran died suddenly of aortic aneurysm, which was 
found at autopsy, more than twenty-five years after service. 
The lengthy period without medical complaint of this 
condition after service weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

In addition, the record contains no competent medical 
evidence associating the aortic aneurysm to service or a 
service-connected disability or medications for a service-
connected disability.  Rather the evidence of record opposes, 
rather than supports, the claim as the only medical opinion 
of record, the opinion of VA examiner, is that the veteran's 
type A aortic dissection had no relationship to his service-
connected disabilities or medication for service-connected 
disabilities. 

On the evidence of record, there is no factual basis to 
relate the aortic aneurysm to service or to any of the 
service-connected disabilities, or medications for any 
service-connected disabilities, namely, post-traumatic stress 
disorder, residuals of an injury to Muscle Group V, arthritis 
of the lumbar spine, otitis media, hearing loss, and 
residuals of right index finger injury.  

Also on the evidence of record, there is no medical evidence 
that links any of the contributory causes of death, cardiac 
tamponade, cirrhosis, or splenomegaly, to service or to any 
service-connected disabilities.  The record does show that 
the aneurysm resulted in cardiac tamponade, and not from any 
service-connected disability, and that the splenomegaly was 
related to cirrhosis, which was first documented by abnormal 
liver function tests in 1999, twenty-five years after 
service, and well beyond the applicable one-year presumptive 
period.  

And while the veteran served in Vietnam, and he is therefore 
presumed to have been exposed to herbicides, none of the 
fatal diseases are subject to presumptive service connection 
under provisions related to exposure to herbicides.  38 
C.F.R. §§ 3.307, 3.309(e).  And there is no competent medical 
evidence suggesting a direct causal link between herbicide 
exposure during service and the subsequent development of any 
of the fatal diseases.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994). 

To the extent that the appellant relates the cause of the 
veteran's death to service or to a service-connected 
disability, where, as here, the determinative issue involves 
a question of a medical diagnosis or of medical causation, 
competent medical evidence is required to substantiate the 
claim.  The appellant as a lay person is not competent to 
offer an opinion on a medical diagnosis or on medical 
causation, and consequently her statements to the extent that 
she relates the veteran's death to service or to a service-
connected disability does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

For these reasons, the Board finds that a service-connected 
disability did not cause or contribute to the cause of the 
veteran's death.  Since there is no evidence that the fatal 
disease processes have onset in service or are otherwise 
related to service or to any service-connected disability, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b).

38 U.S.C.A. § 1318

Where, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation under 38 U.S.C.A. § 
1318, if at the time of the veteran's death, the veteran had 
a service connected disability rated totally disabling 
continuously for a period of 10 or more years immediately 
preceding her death.  The total rating may be either 
schedular or based upon unemployability.

The record shows that the veteran had a total disability 
rating based on individual unemployability since January 1995 
and no service-connected disability was rated 100 percent 
disabling.  As the veteran did not have a service-connected 
disability rated 100 percent disabling for 10 years prior to 
his death, or a total disability rating based on individual 
unemployability for 10 years prior to his death, entitlement 
to dependency and indemnity under 38 U.S.C.A. § 1318 is not 
established.

While the provisions of 38 C.F.R. § 3.22 do not preclude an 
appellant from arguing that prior rating decisions were 
clearly and unmistakably erroneous, a claim of clear and 
unmistakable error has not been adjudicated in this case.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b). 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1318 is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


